DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Armstrong on 01/07/2021.

The application has been amended as follows: 
(Claim 1): An EGR system configured to allow a part of exhaust gas discharged from an engine to an exhaust passage to flow as an EGR gas to an intake passage 5through an EGR passage to return to the engine, wherein each of the intake passage through which the EGR gas is allowed to flow and the EGR passage includes an inner wall and an outer wall, the inner wall  of at least one of the intake passage through which the EGR 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Following review of the prior art considered by the examiner, the examiner considers Kawamura et al. JP 58098651 A (Kawamura) and He et al. US 20110232301 A1 (He) to be the closest prior art to applicant’s claimed invention. Where Kawamura (Fig. 1; Abstract) discloses an EGR system configured to allow a part of exhaust gas (EG) discharged from an engine to an exhaust passage to flow as an EGR gas to an intake passage 5(7) through an EGR passage to return to the engine, wherein each of the intake passage through which the EGR gas is allowed to flow and the EGR passage includes an inner wall and an outer wall, the EGR passage is provided with a the filter 2 consists of a ceramic shoulder wire formed by, for example, dipping polyurethane foam in ceramic slurry, pulling it up, and then drying and firing it, and on the exhaust manifold 6 side. For example, a recess 2b in which a heat generating resistor 4 such as a sheathed type heater is embedded is radially bored, and a thermocouple 5 is fixed at the center thereof (Description lines 82-86).
Kawamura fails to disclose where the inner wall or the outer wall of at least one of the intake passage through which the EGR gas is allowed to flow and the EGR passage is provided with a 10heating film, and the EGR system further includes at least one pair of a positive electrode and a negative electrode to energize the heating film. The examiner does not consider it obvious to a person of ordinary skill in the art to modify the Kawamura such that the inner wall or the outer wall of at least one of the intake passage through which the EGR gas is allowed to flow and the EGR passage is provided with a 10heating film, and the EGR system further includes at least one pair of a positive electrode and a negative electrode to energize the heating film. 
Regarding He et al. US 20110232301 A1 (He), He in paragraph [0028] discloses the thermoelectric heat exchanger 50 thermal energy is removed from the coolant and transferred to the recirculated exhaust gas feedstream and similarly in claim 2 the electric current to effect a thermal energy transfer from the engine coolant to the recirculated exhaust gas subsequent to an engine cold-start event. He also discloses at least one pair of a positive and a negative electrode to energize the thermoelectric heat exchanger, where the thermoelectric heat exchanger is discussed in paragraph [0023] as comprising thin film devices. Provided the disclosure of He discloses transferring thermal energy between a coolant flow and an EGR flow and the thermoelectric heat exchanger 50, 70 is positioned between the EGR and on an outer wall of the EGR conduit and the majority of the figures provided by applicant depict the heating film as located on an inner wall of the EGR passage the examiner and applicant agreed on a subsequent call on 01/07/2022 to remove the text "or the outer wall from claim 1," as to place the application in condition for allowance.
Therefore, a notice of allowance has been issued.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 3048540 A1 discloses electric heating of an exhaust gas passage where the exhaust is discharged to an intake passage.
US 6092512 A discloses an insulated heater in an EGR passage where the exhaust is discharged to an intake passage.
US 20060196484 A1 discloses a heater in an intake passage which received a mixture of exhaust gas an intake air.
US 20100095673 A1 discloses an EGR passage with a particle filter 46 comprising an electric heater, for example in the form of grids, which are integrated into the filter matrix, composed of heating or glow wires 47.
US 7829048 B1 in Figure 2 discloses an EGR conduit with pairs of electrodes with electrically heated coated substrates.
US 20130227932 A1 discloses an electric heater positioned inside an intake passage.
US 8784741 B2 discloses an exhaust passage which is heated internally.
EP 3112655 A1 discloses an exhaust passage which is heated externally by a plate type heater.
US 20200300151 A1 discloses an exhaust passage with electrode terminals integrated with heating layer.
US 20210372352 A1 similar invention with common inventor and assignee and insufficient prior art date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747